Citation Nr: 0926045	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  00-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1969 to April 1973.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claim for service 
connection.  The case later came under the jurisdiction of 
the Manila RO.  

In September 2003, March 2005, and September 2007, the Board 
remanded this claim for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  Chronic bronchitis pre-existed service.

2.  Chronic bronchitis was aggravated during active duty 
service.


CONCLUSION OF LAW

Service connection for chronic bronchitis based on 
aggravation is established.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Chronic Bronchitis

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran seeks service connection for chronic bronchitis.  
He asserts that this disability pre-existed his April 1969 
entry on active duty, and contends that his disability was 
aggravated by his exposure to environmental pollutants in 
Japan.

In determining whether the Veteran's chronic bronchitis is 
related to service, the Board will first address whether the 
presumption of soundness attaches in this instance and, if 
so, whether it has been rebutted by clear and unmistakable 
evidence.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the Veteran later complains.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the Veteran's claim is one for service connection. 

Service treatment records were reviewed.  The Veteran's 
entrance examination from July 1968 did not note any defects 
or abnormalities, except that of a body mark, scar, or 
tattoo.  However, the Veteran indicated on his report of 
medical history that he had chronic or frequent colds and a 
chronic cough.  The Court of Appeals for Veterans Claims 
(Court) has held that lay statements by a Veteran concerning 
a pre-existing condition are not sufficient to rebut the 
presumption of soundness.  See Gahman v. West, 13 Vet. App. 
148, 150 (1999).  However, the Veteran submitted multiple 
statements from his private doctor that stated the Veteran 
was diagnosed with bronchitis at age 13 and received ongoing 
treatment.  The doctor additionally stated, in July 2000 and 
March 2007 letters, that upon the Veteran's physical 
notification, he sent a memo to the Selective Service Board 
advising them of the Veteran's respiratory condition and sent 
a similar memo again when the Veteran received his draft 
notice.  Additionally, during a VA examination in April 2008, 
the examiner opined that based on the medical history and 
medical notations, it is at least as likely as not that the 
Veteran had a pre-existing lung disease, and that it was 
manifested by frequent colds and cough.  Based on the 
totality of the evidence, the Board finds that the evidence 
clearly and unmistakably favors a conclusion that the Veteran 
had pre-existing bronchitis at the time of his 1969 entry 
into active military service.  38 C.F.R. § 3.304(b); see 
Bagby v. Derwinski, 1 Vet. App. 225, 228 (presumption of 
soundness was rebutted by post-service statement of former 
physician of pre-service diagnosis and treatment.)

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" 
of the pre-existing condition.  38 U.S.C. § 1153; 38 C.F.R. 
§§ 3.304(b).  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  

Service treatment records compiled throughout the Veteran's 
active duty service show treatment for colds, coughing, and 
upper respiratory infections.

In April 2008, the Veteran was afforded a VA examination.  
The examiner diagnosed the Veteran with chronic obstructive 
pulmonary disease (COPD), chronic bronchitis, and emphysema.  
The examiner opined that it is a[t] least as likely as not 
that the Veteran's lung problem, manifested as frequent colds 
and cough, was aggravated during service.  He further 
explained by stating that numerous studies have shown that 
environmental exposure to particulate matters, dusts, gases, 
fumes or organic antigens may be a risk factor for COPD.  He 
additionally added that it is a[t] least as likely as not 
that the pollution could have aggravated the Veteran's lung 
condition.  

Furthermore, the Veteran's private doctor reported in a July 
2000 statement that he repeatedly emphasized the necessity to 
remove any discoverable causes of irritation such as dust or 
smoke from the vicinity of the Veteran.  The doctor opined 
that after treating the Veteran at an early age, as well as 
while on leave from service, and after reviewing his current 
medical condition, the Veteran's condition of chronic 
bronchitis was indeed aggravated beyond its normal 
progression during his military service and is a major factor 
for his chronic obstructive pulmonary disease.

Additionally, in an opinion from June 2009, a private 
physician opined that it is at least as likely as not that 
the Veteran's lung disability was significantly aggravated by 
his military service.  The physician stated this opinion was 
based on statements from the Veteran and statements from the 
Veteran's treating physician which indicated objective 
evidence of worsening symptomology, and the fact that the 
Veteran was deployed to Japan where high pollution levels 
correspond to higher levels of COPD than are seen in the 
United States.

The foregoing active duty treatment records, private medical 
evidence, and VA medical evidence suggests that the Veteran's 
bronchitis worsened upon his exposure to environmental 
pollutants during service.  Although there are opinions to 
the contrary of record, the Board is unable to find by clear 
and unmistakable evidence that the Veteran's pre-existing 
lung condition was not aggravated by active military 
service.  In fact, the preponderance of the evidence 
indicates to the contrary.  Accordingly, the Board finds that 
service connection for chronic bronchitis is warranted.  38 
C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for chronic bronchitis is granted.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


